Title: To Alexander Hamilton from Jeremiah Olney, 5 May 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 5th May 1794.
Sir.

Your Three Letters of the 23 and 24 of April, I received by the last Post.
Attention shall be paid to your instructions, relative to Sweedish Vessels. I have laid the case of the Two Vessels, which departed contrary to the embargo Act, before the District Attorney, who has promised to give me his Opinion in writing, which shall be transmitted to you. Your request in the Letter of the 24th., was anticipated on that Day, the Pleadings in Mr Arnold’s Cause being then enclosed to you: the Court did not give the Reasons on which the decision was founded.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secy. of the Treasury.

